Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une la Juez Asociada Se-ñora Naveira de Rodón.
La opinión per curiam nos obliga a continuar disin-tiendo en estos casos en los que el Tribunal cierra las puer-tas a un sector de nuestra población que invoca nuestra Constitución en busca de un remedio contra el discrimen que sufre diariamente por razón de su orientación sexual. Como muy atinadamente se señaló en la Vigésima Se-gunda Conferencia Judicial y en el Primer Congreso de Acceso a la Justicia en Puerto Rico, “[e]l acceso a la justicia no puede depender de los recursos económicos, del género, la edad, la raza, la capacidad mental o física o de otras consideraciones respecto a las personas que necesitan un remedio judicial”.(1)
A pesar de la oportunidad histórica que este recurso presenta, la opinión per curiam reduce la controversia a un mero análisis sobre legitimación activa e ignora la verda-dera problemática del discrimen por orientación sexual *392que sufren los peticionarios. De esta forma, la Mayoría re-curre a una norma de abstención judicial que acomodati-ciamente pospone la resolución de la controversia plan-teada por los peticionarios: la constitucionalidad del Art. 103 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4065, que prohíbe las relaciones consensúales entre parejas adultas del mismo sexo. Aunque el Tribunal prefiera no abordar por ahora dicha controversia constitucional, antes de lo que espera tendrá que resolver este asunto que causa tanta división en nuestra comunidad.
La mayoría de este Tribunal se niega a intervenir en esta controversia mediante una interpretación restrictiva de la legitimación activa y del Poder Judicial. Entiende que este es un asunto que le compete a las otras ramas del Gobierno, e ignora el hecho de que son precisamente estas ramas las que no reconocen los derechos fundamentales de la minoría marginada que hoy acude ante nos.
Contrario a la posición mayoritaria, entendemos que el citado Art. 103 del Código Penal que cuestionan los peticio-narios causa un daño real y palpable a este sector de la población. En efecto, existe una amenaza creíble de proce-sar penalmente a los demandantes; suficiente, por demás, para conferirles legitimación. De hecho, el daño real y palpable que sufren los peticionarios es tan evidente que hasta el propio Estado lo reconoce. Por ello, de una forma muy ejemplar el Procurador General concluye en su com-parecencia que “debe reconocérsele legitimación activa a los demandantes para impugnar el Artículo 103 del Código Penal”. Comparecencia del Procurador General de 8 de ju-nio de 2001, pág. 1. Sin embargo, a pesar de que el Estado ha aceptado la legitimación de los peticionarios, la opinión per curiam del Tribunal decide no atender su reclamo me-diante una normativa contraria tanto a la jurisprudencia federal como a la nuestra. Por ello, disentimos.
*393En 1938, en el conocido caso U.S. v. Carotene Products Co., 304 U.S. 144, 152 esc. 4 (1938), el Juez Stone estimó que los tribunales deben utilizar una investigación más abarcadora (“a more searching judicial inquiry”) cuando las minorías aisladas (“discrete and insular minorities”) to-quen a nuestras puertas en auxilio de sus derechos constitucionales. Este escrutinio adicional es particular-mente aplicable cuando éstas invocan la Constitución para protegerse de lo que denominó Alexis de Tocqueville la “tyrannie de la majorité”. A. de Tocqueville, Democracy in America (1835). Así, pues, este Tribunal tiene no sólo el poder, sino el deber de proteger a una minoría que sufre de unas desventajas sistemáticas en los procesos democráticos. El Poder Judicial surge como único defensor de los ciudadanos que enfrentan precisamente uno de estos quebrantos del proceso democrático.
La opinión per curiam entiende que en este caso no existe un daño real capaz de conferir legitimación activa a los demandantes, debido a que aún no se les ha procesado penalmente y porque la amenaza de ser arrestados es especulativa. No obstante, tal curso de acción es contrario a nuestra jurisprudencia, que durante las últimas décadas ha interpretado de forma flexible y liberal los requisitos de legitimación activa, particularmente al atender reclamos de ciudadanos en defensa de sus derechos constitucionales, como en el caso, de autos. Asoc. de Maestros v. Srio. de Educación, 156 D.P.R. 754 (2002); García Oyóla v. J.C.A., 142 D.P.R. 532 (1997); Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989); Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229, 237 (1988); Solis v. Municipio de Caguas, 120 D.P.R. 53, 56 (1987); P.S.P. v. E.L.A., 107 D.P.R. 590 (1978); Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716, 719 (1974); Cerame-Vivas v. Srio. de Salud, *39499 D.P.R. 415 (1970); Asociación de Maestros v. Pérez, Go-bernador Int., 67 D.P.R. 849 (1947).
Este enfoque responde a que hemos reconocido que para cumplir con nuestra responsabilidad constitucional debe-mos interpretar liberalmente los requisitos de legitimación activa de aquellos que acuden al foro judicial. De lo contra-rio, cerramos las puertas de los tribunales a personas y entidades que han sido adversamente afectadas por actua-ciones del Estado o de entidades particulares, y que pre-sentan reclamaciones que pueden ser debidamente atendi-das por el Poder Judicial. Col. Ópticos de P.R. v. Vani Visual Center, supra.
La opinión per curiam del Tribunal intenta explicar su razonamiento al amparo de una visión excesivamente res-trictiva de la doctrina federal sobre legitimación activa. No obstante, su análisis soslaya dos premisas básicas. Pri-mero, aún bajo la normativa federal, el daño que alegan los demandantes es palpable, real y salta a la vista de incluso aquella óptica más restrictiva. Segundo, la normativa federal en estos extremos es tan sólo ilustrativa, y no limita nuestra discreción de cuán liberales podemos ser en su aplicación.(2)
De entrada debe quedar claro que a diferencia de los tribunales federales, los cuales tienen una jurisdicción li-mitada, nuestros tribunales son de jurisdicción general y pueden atender una gama amplia de asuntos sociales y económicos incluidos en nuestra Constitución. Lo mismo ocurre en muchos tribunales estatales. Al igual que ocurre en nuestra jurisdicción, con el propósito de garantizarle a sus ciudadanos esos derechos, los tribunales supremos es-tatales han aplicado flexiblemente las normas de la auto-limitación judicial de justiciabilidad, legitimación activa, madurez y academicidad. Véase H. Hershkoff, State Courts *395and the “Passive Virtues”: Rethinking the Judicial Function, 114 Harv. L. Rev. 1833 (2001). De hecho, muchas de las Constituciones estatales, al igual que la nuestra, no limitan el alcance de la intervención judicial a “casos y controversias” como lo dispone el Art. Ill de la Constitución de Estados Unidos.(3) Véase R.F. Williams, State Contitutional Law: Cases and Materials, 3ra ed., Nueva York, Ed. Matthew Bender, 1999, pág. 478; K. Sullivan y G. Gunther, Constitutional Law, 12ma ed., Nueva York, Ed. Fundation Press, 1997, pág. 1626. Por nuestra parte, en función de los derechos positivos de nuestra Constitución y de la exigen-cia de atenderlos afirmativamente, también nos hemos apartado juiciosamente del enfoque restrictivo federal.(4) Col. Ópticos de P.R. v. Vani Visual Center, supra.
La opinión que hoy emite el Tribunal es totalmente con-traria a este historial.(5) Esperamos que ésta sólo repre-*396sente una decisión aislada, y no el regreso a la época de antaño en que el Tribunal desempeñaba una función pa-siva en nuestro ordenamiento jurídico.(6)
A. Resulta pertinente aclarar que, en múltiples ocasio-nes, el Tribunal Supremo de Estados Unidos ha atendido reclamos de litigantes no procesados por las leyes cuya constitucionalidad impugnan. Por ejemplo, en Doe v. Bolton, 410 U.S. 179 (1973), ese Foro le reconoció legitimación activa a un médico que impugnó la constitucionalidad de un estatuto prohibitivo de ciertas prácticas abortivas. Al disponer sobre este asunto expresó:
Concluimos que los médicos-apelantes sí tienen legitima-ción, a pesar de que el expediente no refleja que ninguno de ellos haya sido amenazado o, en efecto, haya sido procesado por la violación de los estatutos estatales sobre el aborto. Los estatutos criminales operan directamente en contra de aque-llos médicos que eventualmente efecten un aborto que no cum-pla con sus excepciones y condiciones. Habida cuenta de ello, los médicos-apelantes han alegado una amenaza directa y su-ficiente que va en detrimento de su persona. No se les debe requerir que esperen, y pasen por dicho procesamiento, como único mecanismo para buscar remedio. (Énfasis y traducción nuestros.) Doe v. Bolton, supra, pág. 188 Véase, además, Planned Parenthood of Missouri v. Danforth, 428 U.S. 52, 62 (1976).
De esta forma, el Tribunal Supremo federal reconoció que el grado de amenaza necesario para que un litigante *397ostente legitimación activa, puede surgir del hecho de que el estatuto impugnado vaya dirigido específicamente a pro-hibir el tipo de actividad que el demandante realice. Igual-mente, se ha señalado que no es necesario que un deman-dante haya sido arrestado como requisito previo para cuestionar la validez de un estatuto criminal cuando éste puede disuadir el ejercicio de un derecho constitucional. Babbitt v. Farm Workers, 442 U.S. 289, 298 (1979); Steffel v. Thompson, 415 U.S. 452, 459 (1974); Epperson v. Arkansas, 393 U.S. 97 (1968). Véase, además, United Food & Com. Workers Int’l v. IPB, Inc., 857 F.2d 422 (8vo Cir. 1988).
Así también en Babbitt v. Farm Workers, supra, un sin-dicato cuestionó una ley estatal que tipificaba como delito, entre otras cosas, utilizar publicidad engañosa a fin de que los consumidores desistieran de comprar productos agrícolas. El Tribunal Supremo rechazó el argumento de falta de justiciabilidad al resolver que “no es necesario que el demandante se exponga al arresto o al enjuiciamiento criminal para tener la potestad de impugnar un estatuto penal que viola sus derechos constitucionales”. (Traducción nuestra.) Babbitt v. Farm Workers, supra, pág. 298. Se re-calcó, además, que un litigante tiene legitimación cuando: (1) manifiesta su intención de comportarse conforme a una conducta concebiblemente protegida por la Constitución, (2) la conducta está prohibida por ley, y (3) hay un temor real de ser procesado por ella. Babbitt v. Farm Workers, supra. Más importante aún, el Tribunal Supremo resaltó que como el Estado no rechazó que intentara imponer el estatuto penal, exista una amenaza creíble de procesamiento.
En su alegato ante nos, el Procurador General hace un extenso y bien fundamentado análisis de esta jurispruden-cia federal y también concluye que “cuando el demandante impugna el estatuto antes de haberse iniciado contra él un procedimiento criminal por violar el mismo, existe un daño ‘real’ si el demandante demuestra que existe un ‘riesgo ere-*398íble’ de sufrir como consecuencia de la operación o aplica-ción del estatuto (por ejemplo, si existiera un ‘credible threat of prosecution’)”. Comparecencia del Procurador General, págs. 4-5. Sorprendentemente la Mayoría de este Tribunal no le otorga consideración alguna a que el propio Estado acepta legitimación de los peticionarios para im-pugnar la constitucionalidad del Art. 103 del Código Penal, supra.
De hecho, la opinión mayoritaria llega al extremo de intimar que aún en el caso Bowers v. Hardwick, supra, en el cual el peticionario Hardwick había sido arrestado por el delito de sodomía, su standing es cuestionable. Véase opi-nión per curiam, pág. 389 esc. 21. ¿Qué puede entonces conferir legitimación activa a un homosexual que intenta impugnar la validez de un estatuto de sodomía? Nos cues-tionamos, pues, si lo que se aplica en este caso es la doc-trina de legitimación activa o alguna otra nueva razón para justificar la autolimitación del Poder Judicial en ca-sos muy particulares.
B. La opinión per curiam también ignora que la norma-tiva federal que hoy invoca, para evitar atender el reclamo de los peticionarios, sirvió de fundamento para que varias jurisdicciones estatales de Estados Unidos reconocieran le-gitimación a aquellas personas que solicitaron como reme-dio la invalidación de las leyes de sodomía de sus respecti-vos estados. Contrario a lo resuelto en el recurso de autos, estas jurisdicciones estatales asumieron su responsabili-dad con sus Constituciones y calibraron el derecho a la intimidad de las personas homosexuales.(7) Más aún, mu-chas de estas jurisdicciones decretaron la inconstitucion-*399alidad de estatutos penales sobre sodomía a la luz de sus doctrinas estatales de justiciabilidad, las cuales son pro-porcionalmente flexibles a la vigorosidad de sus constitu-ciones. 4,
A modo de ejemplo, en Gryczan v. State, 942 P.2d 112 (Mont. 1997), ePTribunal Supremo de Montana, al conside-rar la constitucionalidad de un estatuto que criminalizaba las relaciones consensúales entre personas adultas del mismo sexo, estableció que éstas tenían un interés legítimo en su causa de acción. Según el tribunal, aunque los de-mandantes no habían sido arrestados ni procesados bajo el estatuto en controversia, ostentaban legitimación activa porque la mera existencia del estatuto les había causado daños: daños psicológicos a su autoestima y dignidad, el temor de ser acusados o el de perder la custodia de sus hijos, entre otros. Así, se indicó:
Because the legislature does not regard the statute as moribund and because enforcement has not been foresworn by the Attorney General, we agree that Respondents suffer a legitimate and realistic fear of criminal prosecution along with other psychological harms. Respondents are precisely the individuals against whom the statute is intended to operate. This is sufficient to give Respondents standing to challenge the constitutionality of the statute. Moreover, to deny Respondents standing would effectively immunize the statute from constitutional review. Gryczan v. State, supra, pág. 120.
En Campbell v. Sundquist, 926 S.W.2d 250 (1996), tam-bién se le reconoció legitimación activa a los demandantes en una situación análoga a la de autos. Allí se impugnó el Tennessee’s Homosexual Practices Act a través de una sen-tencia declaratoria, aun cuando los demandantes no ha-bían sido procesados bajo dicho estatuto. En el referido caso se estableció que para conceder legitimación activa a los demandantes bastaba con que éstos se sintieran ame-nazados de ser encausados por la violación del estatuto y que sintieran miedo de perder sus empleos, licencias pro-fesionales o viviendas. Véase, además: Bryant v. Picado, *400996 S.W.2d 17 (1999); Com. v. Wasson, 842 S.W.2d 487 (1992).(8)
De igual forma, el Tribunal de Primera Instancia de Minnesota determinó que las repercusiones negativas que tenía su estatuto penal de sodomía (tales como: el miedo provocado por un posible arresto y procesamiento, la posi-ble pérdida o interferencia en los derechos de visita a los niños, la posible evicción por violación a contratos de arrendamiento y los posibles efectos adversos en la adqui-sición de licencias profesionales de abogado, de médico o de maestro) confería legitimación activa a los demandantes. Dicho caso invalidó también su estatuto de sodomía a la luz del derecho de intimidad de la Constitución de Minnesota por conducto de una sentencia declaratoria. Doe v. Ventura, 2001 WL 543734 (2001).
En su escrito ante nos, el Procurador General acepta que “[e]sta norma de legitimación activa ha sido utilizada por tribunales federales y estatales para impugnar estatu-tos parecidos al Artículo 103 [del Código Penal]”. Además, acepta que los peticionarios pueden ser procesados crimi-nalmente en cualquier momento por violación del estatuto. Por ende, se allana a la impugnación que hacen los peticio-narios de dicho estatuto. No obstante, nuestros compañe-ros Jueces entienden que todavía no hay una amenaza creíble de poder ser procesado por el Estado. Obviamente, esperan que se les acuse por dichos delitos para que pue-dan continuar con su impugnación. De esta manera igno-ran que la admisión del Estado de que los peticionarios se exponen a ser procesados criminalmente es de por sí sufi-*401ciente para concederles a los peticionarios legitimación ac-tiva para impugnar el referido estatuto. Examinemos dicho daño en virtud de la amenaza creíble de procesamiento criminal que pende sobre ellos.
HH HH HH
En 1974, durante la Reforma del Código Penal, el ante-proyecto original sometido ante la Asamblea Legislativa no tipificó como delito las relaciones sexuales consensúales, no comerciales, privadas y entre adultos. En cambio, el le-gislador rechazó dicha recomendación y mantuvo en todo su vigor el delito de sodomía. Véase J. Dávila Caballero, El Denominado Estatuto de Sodomía de Puerto Rico, 69 Rev. Jur. U.P.R. 1185, 1203 (2001). Así también, en 1986 y 1992 estuvo ante la consideración de la Legislatura la revisión de dicho estatuto. No obstante, el legislador optó una y otra vez por mantenerlo vigente. íd. Nótese, además, que la Ley Núm. 55 de 30 de mayo de 1979, la Ley Núm. 101 de 4 de junio de 1980 y la Ley Núm. 87 de 3 de junio de 1983 aumentaron la pena fijada por el estatuto. 33 L.P.R.A. see. 4065.
Aún así, la opinión del Tribunal analiza dicho artículo como si fuese más bien un vestigio inadvertido en nuestro Código Penal. No tiene razón. Evidentemente, el citado Art. 103 está muy lejos de ser “moribundo”, pues en la actualidad el legislador ha insistido y reiterado la tipifica-ción de la relación íntima en cuestión.
Además, los peticionarios, una pareja de mujeres adul-tas que conviven y sostienen una relación sexual afectiva, dos parejas de hombres adultos en igual situación y la or-ganización American Civil Liberties Union (en adelante la A.C.L.U.), en representación de algunos de sus miembros en Puerto Rico, han sido víctimas de la prohibición que ha reiterado la Legislatura una y otra vez contra su conducta privada.
*402En el caso particular de una de las demandantes, la reverenda Margarita Sánchez, se manifiesta aún más el discrimen del que ha sido víctima. Según se desprende de los autos, ésta intentó testificar ante una comisión de la Cámara de Representantes de Puerto Rico en octubre de 1997 sobre una ley que estaba bajo estudio. Varios ciuda-danos precedieron a la Reverenda Sánchez en dicha com-parecencia y prestaron declaraciones sin incidentes. No obstante, cuando ésta intentó prestar declaración y expre-sar su opinión como ciudadana, un legislador le preguntó —para que quedara grabado en el registro oficial— si ella participaba en “prácticas lesbianas” y si participaba en re-laciones íntimas de índole sexual en violación del referido Art. 103. Acto seguido, se le interrumpió y se le advirtió a la Reverenda Sánchez que cualquier lesbiana o persona homosexual podía ser procesada penalmente conforme al Art. 103 del Código Penal, supra, debido a su orientación sexual y las relaciones privadas e íntimas que sostienen.
Tras estas amenazas contra la Reverenda Sánchez, el Departamento de Justicia anunció que tenía la intención de hacer cumplir el citado Art. 103 y procesar las violacio-nes a esa ley. El Subsecretario de Justicia, Ledo. Ángel Rotger Sabat, quien luego advino Secretario de Justicia, declaró: “La Ley [Art. 103] existe, y en tanto exista y la policía nos presente pruebas suficientes para condenar, procesaremos [a las personas] con (sic) este delito.” Moción para mostrar causa y oposición a la petición de certiorari, pág. 4; Apéndice IX, pág. 91.
No cabe duda de que estas circunstancias tomadas en conjunto confieren legitimación activa a los demandantes para impugnar dicho artículo. El citado Art. 103 del Código Penal va dirigido específicamente a prohibir la relación ín-tima que los demandantes homosexuales y lesbianas realizan. Véase Doe v. Bolton, supra. La Legislatura una y otra vez ha aumentado las penas y ha reiterado su *403parecer en que permanezca en pleno vigor el estatuto de sodomía. Los demandantes, al igual que varios miembros que representa el A.C.L.U., admiten que comparten intimi-dad sexual con sus parejas y entienden que la referida con-ducta está protegida por sus derechos constitucionales a la intimidad, la libre expresión y la igual protección de las leyes.
De otra parte, el Subsecretario de Justicia expresó su voluntad y disposición de encausar criminalmente a aque-llos que violen dicho artículo. En Babbitt v. Farm Workers, supra, el Estado no negó que impondría el estatuto penal, y eso constituyó una amenaza creíble suficiente para confe-rir legitimación activa a los demandantes. Este caso rebasa ampliamente el umbral de Babbitt v. Farm Workers, supra, pues, el Subsecretario de Justicia de manera afirmativa expuso su disposición de poner en vigor el citado Art. 103. Esto definitivamente constituye una amenaza creíble del procesamiento judicial de los demandantes y confiere legi-timación activa, suficiente por demás, bajo cualquier es-tándar liberal o restrictivo.
¿Cuánto más palpable debe ser el daño, si el propio Es-tado acepta y reconoce la amenaza creíble que pende sobre los demandantes? El Procurador General, según expuso en su comparecencia ante nos, admite que lo ocurrido en las vistas en la Cámara de Representantes “constituye un ejemplo claro de daño porque ha sido a través del estatuto impugnado que se ha intentado cohibir el ejercicio de un derecho constitucional fundamental, consistente en parti-cipar mediante expresión libre en debates públicos sobre asuntos de interés general”. Comparecencia del Procura-dor General de 8 de junio de 2001, pág. 11. Por eso se allanó al “meritorio argumento de los demandantes [sobre su legitimación]” y reconoció que existe un daño real por motivo de la amenaza creíble de procesamiento. Id., pág. 12.
Sorprendentemente, la opinión del Tribunal descartó dicha postura y optó por ignorar el daño real que sufren los *404peticionarios ante la posibilidad de ser procesados criminalmente. Aunque así evita que se tenga que resolver la constitucionalidad del estatuto impugnado, deja a los peticionarios sin un remedio efectivo para invocar su dere-cho a la intimidad, a menos que sean procesados criminal-mente por los delitos proscritos por el Código Penal, deján-dolos sujetos a la amenaza y al chantaje por estar expuestos a un posible procesamiento criminal bajo un es-tatuto cuya constitucionalidad no se les permite impugnar.
IV
Nos parece desafortunado que la opinión per curiam subestime, pues, la importancia de los derechos que se ven en juego en esta ocasión. Se ven implicados en la situación de autos los derechos a la dignidad, a la intimidad, a la libre expresión y a la libre asociación, ya que estos dere-chos están estrechamente relacionados con la autonomía del individuo. Al legislar sobre la conducta sexual consensual y adulta, el Estado se entromete en un área que nues-tra Constitución reserva al individuo. Invade las intimida-des más celosamente guardadas en nuestra sociedad. Tal intromisión en los derechos más fundamentales del ser hu-mano no puede dejarse pasar sin el más estricto escrutinio. En casos como estos, el Tribunal tiene que ser consciente de que sus doctrinas de autolimitación tienen que ceder a consideraciones mucho más poderosas.
Cuando se ve implicado el derecho de un individuo a definirse a sí mismo libremente dentro de la sociedad, la doctrina de la legitimación activa tiene que expandirse ante los peligros del consabido chilling effect que pueda tener un estatuto sobre una expresión posiblemente protegida. N.A.A.C.P. v. Button, 371 U.S. 415 (1963). In-cluso la propia opinión per curiam acepta que la doctrina de legitimación activa es menos restrictiva cuando se trata *405de un caso en el cual está en juego el derecho a la libre expresión. Véase Per Curiam, pág. 16 esc. 8, citando Ep-person v. Arkansas, supra.
Sin embargo, aún así, la mayoría ignora lo ocurrido a la Reverenda Margarita Sánchez en su comparecencia al foro legislativo. Primero, un legislador le preguntó cuál era su orientación sexual y luego intentó silenciarla mediante un apercibimiento sobre que lo que estaba expresando consti-tuía una admisión de la comisión de un delito. De esta manera, el legislador también pretendió impugnar su tes-timonio enfatizando sus preferencias sexuales. No cabe duda que en este caso el Art. 103 del Código Penal, supra, tuvo como consecuencia evitar que personas homosexuales expresen sus opiniones.
Lo ocurrido tiene el efecto de amedrentar y acallar la expresión de aquellas personas homosexuales sobre asun-tos públicos ante la Legislatura, quienes se encontrarán cohibidas de participar en los procesos democráticos bajo el temor de que se les indague sobre su intimidad sexual como medio de chantaje y amenaza. A nuestro juicio, esto constituye en ejemplo claro de por qué los estrictos requi-sitos que impone la Mayoría deben ceder para evitar el chilling effect que tiene el Art. 103, supra, sobre conducta que podría estar protegida por los derechos fundamentales a la libre expresión, libre asociación, dignidad e intimidad.
Se hacen más patentes las precauciones que debemos tomar contra los peligros de ese chilling effect, cuando re-cientemente el Tribunal Supremo federal, en Republican Party of Minn. v. White, 536 U.S. 765 (2002), invalidó un estatuto de Minnesota que prohibía que jueces anunciasen públicamente sus creencias sobre asuntos políticos y legales. Al igual que el caso ante nos, en dicha controversia se presentó una sentencia declaratoria y el peticionario tampoco había sido procesado. Aún así, el Tribunal Supremo federal reconoció la importancia que merece la li-*406bertad de expresión garantizada bajo la Primera En-mienda, adjudicó la controversia en sus méritos y tan siquiera cuestionó la legitimación de los peticionarios.
V
De otra parte, es preciso destacar cómo la opinión del Tribunal obvia por completo la dimensión discriminatoria que el citado Art. 103 ejerce fuera del ámbito penal. El es-tatuto de sodomía tiene un efecto ultra penal que mantiene al margen de la sociedad a los demandantes. Es innegable que la criminalización de aquella expresión probablemente más íntima de un ser humano, su sexualidad, imprime un daño sicológico, tal como lo han reconocido varias jurisdic-ciones estatales —Gryzcan v. State, supra; Campbell v. Sun-dquist, supra; Powell v. State, 510 S.E.2d 18 (1998) — y como lo han enfatizado los estudiosos del tema:
Las leyes de sodomía a través de la creación de una clase criminal sirven para codificar y poner en vigor un orden social. Cubre con el estigma de criminalidad a los homosexuales y produce los siguientes efectos: (1) crea un orden jerárquico que disminuye el valor de las vidas de homosexuales y lesbianas, el cual causa un grave daño sicológico; (2) fomenta violencia física y abuso policial en contra de los homosexuales; (3) jus-tifica la discriminación en el empleo; (4) justifica la separación de los niños de sus padres homosexuales; (5) suprime el desa-rrollo de las organizaciones de homosexuales; (6) acalla los derechos de expresión de los homosexuales, y (7) facilita el discrimen hacia los homosexuales inmigrantes. En resumen, los ciudadanos homosexuales son tratados y castigados como criminales, pero sin ninguna de las salvaguardas procesales que protege al acusado. (Traducción nuestra.) C. Leslie, Creating Criminals: The Injuries Inflicted by “Unenforced” Sodomy Laws, 35 Harv. L. Rev. Civ. Rig. 103 (2000).(9)
Examinemos instancias concretas donde opera en todo su esplendor este artículo. Son las mismas que alegaron los *407demandantes, que reconoció el Procurador General y que tomó en consideración el Tribunal de Primera Instancia a la hora de conferirles legitimación activa. Veamos.
La Asamblea Legislativa aprobó la Ley Núm. 8 de 19 de enero de 1995 con el propósito de añadir el Art. 166A al Código Civil. 31 L.P.R.A. sec. 634a. Ese nuevo artículo es-tablece las causas por las cuales se pueden privar, restrin-gir o suspender la patria potestad y custodia. Dispone, en lo pertinente, que a una persona se le puede privar, res-tringir o suspender la patria potestad o la custodia sobre ún hijo al "incurrir en conducta que, de procesarse por la vía criminal, constituiría los delitos” allí enumerados, en-tre los cuales se incluye la sodomía. Id. Es decir, los homo-sexuales y lesbianas que sean padres o madres bajo esta reciente legislación, por el mero hecho de su orientación sexual, pueden perder la custodia o la patria potestad de sus hijos.
Nótese que la disposición legal ni tan siquiera requiere que haya una convicción bajo el citado Art. 103. Tampoco que la conducta se despliegue en público, ante la presencia de los menores o que éstos resulten lesionados de otra forma. En otras palabras, la legislación presume la inade-cuacidad del padre o la madre para ejercer como tal por la única causa de su orientación sexual. El mero ejercicio de la conducta, independientemente de las circunstancias que la rodean, puede producir la privación de la patria potes-tad o la custodia.
El Art. 103, supra, tiene también efectos concretos en algunas de las decisiones de los tribunales, las cuales a raíz de la existencia del artículo le han negado derechos a los homosexuales y las lesbianas. Por ejemplo, el artículo sirvió de fundamento para que el Tribunal de Circuito de Apelaciones concluyera que la Ley Núm. 54 de agosto de 1989, conocida como “Ley para la Prevención e Interven-ción con la Violencia Doméstica”, 8 L.P.R.A. see. 601 et seq., no aplicaba a parejas del mismo sexo. Véase Pueblo v. Va-*408lentín Capo, Sentencia de 30 de abril de 1999, caso Núm. KLCE199801307. El foro apelativo sostuvo:
“[mfientras la política pública del Estado sobre relaciones homosexuales sea la establecida por el legislador en el Artí-culo 103 del Código Penal, estamos impedidos de resolver en forma contradictoria con dicha política. No tenemos facultad legal para reconocer derechos que no están cobijados en la Ley que se invoca y que están en contraposición con otras leyes. De ningún modo los tribunales podemos legalizar, mediante inter-pretación jurídica, una conducta que ha sido tipificada como delito en el Artículo antes citado. [...] El artículo tipifica las relaciones homosexuales como delito.” (Corchetes en el original.) Citado en Moción para mostra causa y oposición a la petición de certiorari de 13 de agosto de 1999, pág. 20.
Otra instancia que debemos acotar, en la cual no se aborda el tema del citado Art. 103 propiamente pero denota la generosidad que debe tener un tribunal a la hora de aten-der a aquellos que solicitan un remedio en casos de discri-men, es Ramos Padró v. Commonwealth of Puerto Rico, No. 133 Civ. 1770 (D.P.R. 1998), opinión no publicada. Reciente-mente, una organización que agrupa policías homosexuales impugnó en la Corte Federal de Distrito de Estados Unidos para el Distrito de Puerto Rico la validez constitucional de un reglamento interno del Cuerpo de la Policía de Puerto Rico que tipifica como falta grave que un miembro de la Policía se “asocie con prostitutas u homosexuales o personas de dudosa reputación”. El Estado Libre Asociado alegó que ninguno de los demandantes había sufrido un daño, porque la disposición reglamentaria impugnada nunca se puso en vigor. Por ello, adujo que los demandantes carecían de legi-timación y que no existía un caso o controversia. Sin embargo, el tribunal federal resolvió sin reparo alguno que los demandantes sí tenían legitimación, a la luz de Babbitt v. Farm Workers, supra, y procedió a declarar inconstitucional dicho reglamento interno.
Cada vez que un homosexual o lesbiana sostiene una relación íntima, no comercial, consensual y adulta, incurre en conducta delictiva proscrita por el Art. 103 del Código *409Penal, supra. Dicho artículo criminaliza al homosexual y lo desvincula de la sociedad. Se le trata como criminal, una y otra vez, aunque todavía no haya pasado por el proceso de un juicio con las garantías constitucionales que contiene. La presencia de este estatuto da pie a que los demandantes sufran todas las circunstancias arriba mencionadas: inti-midación de un legislador a una ciudadana para que no se exprese en una vista legislativa, la privación de la patria potestad o custodia de los hijos, la denegación de la protec-ción de la Ley de Violencia Doméstica, la aplicación de cri-terios y reglamentos discriminatorios en el empleo privado y público, incluyendo, entre otras, la Rama Judicial.(10)
Ninguno de estos señalamientos los calibra la Mayoría del Tribunal, lo cual hace aún más patente aquella reali-dad que no desea hallar. Revela así la innegable circulari-dad de su análisis. Unas personas señaladas por su orien-tación sexual sufren las vicisitudes de ser catalogados como criminales sin que hayan pasado por un proceso criminal; sin embargo, no pueden obtener remedios ni vindi-car sus derechos, porque no han pasado por un proceso judicial formal. Cabe preguntar entonces, ¿qué “acceso a la justicia” es el que estamos llamados a reconocer “a las per-sonas que necesitan un remedio judicial” si tan siquiera somos capaces de auscultar la realidad que nos presentan?
VI
No hay duda que este es el caso propicio para que los tribunales pasen juicio sobre la validez del citado Art. 103. La sentencia declaratoria es el vehículo adecuado para ca-sos como el de autos, en el que es necesario aclarar una incertidumbre jurídica sobre un propuesto curso de *410acción, sin que el demandante tenga que incurrir (o conti-nuar incurriendo) en éste.(11) A estos efectos, nuestro orde-namiento ha reconocido la importancia de proveer una pro-tección cautelar contra peligros futuros a los derechos constitucionales del ciudadano. Véanse: P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248 (1980); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978).
La sentencia declaratoria es un estatuto creador de nue-vos remedios, con el propósito de disipar incertidumbres, y contribuir al logro de la paz social. Véase Moscoso v. Rivera, 76 D.P.R. 481 (1954). Se trata de un remedio anterior al ejercicio efectivo de una causa de acción convencional. En Charana v. Pueblo, 109 D.P.R. 641 (1980), señalamos que la sentencia declaratoria le provee al ciudadano un mecanismo procesal de carácter remedial o profiláctico, mediante el cual puede anticiparse a dilucidar ante los tribunales los méritos de cualquier reclamación que entrañe un peligro potencial en su contra. Consiste en obtener la protección judicial antes que el peligro haya madurado hasta convertirse en una catástrofe, y antes de que la otra parte inicie un litigio para hacer efectivas sus reclamaciones. La seguridad y la certidumbre en las rela-ciones jurídicas es una cuestión de tanto interés público como de interés privado. Moscoso v. Rivera, supra.
La cuestión básica que se ha de determinar es si los hechos alegados demuestran que existe una controversia sustancial entre partes que tengan intereses legales adver-sos, de suficiente inmediación, madurez y realidad para que hagan aconsejable el remedio declaratorio. Moscoso v. *411Rivera, supra. El requisito de la existencia de una contro-versia real en la sentencia declaratoria —como remedio en equidad— descansa en el ejercicio de la sana discreción judicial. Esa discreción no es ilimitada ni desencadenada. Se trata de una discreción judicial que debe ejercitarse dentro de ciertas fronteras, contornos y postulados jurídicos. Id.
Los demandantes acuden a este Tribunal para clarificar la incertidumbre jurídica real y palpable a la que se enfrentan. El Estado admite que existe una amenaza creí-ble que los demandantes serán encausados judicialmente, mientras continúen sosteniendo las relaciones íntimas que el citado Art. 103 criminaliza. La controversia no es re-mota, mucho menos hipotética, cuando los demandantes interesan clarificar y dar fin a la manifiesta disposición de poner en vigor el Art. 103, supra, según indicara el Subse-cretario de Justicia.
Por un lado, los demandantes alegan que la conducta íntima que tipifica como delito el Art. 103 está cobijada constitucionalmente bajo el derecho a la intimidad, la li-bertad de expresión y la igual protección de las leyes. Por otro lado, las Ramas Legislativa y Ejecutiva han reiterado su postura de mantener en pleno vigor el citado Art. 103. Sin lugar a dudas, este caso expone una controversia sus-tancial entre partes que tienen intereses legales adversos, de suficiente inmediación, madurez y realidad, según el análisis más restrictivo a la luz de Babbitt v. Farm Workers, supra, y el más liberal, Col. Opticos de P.R. v. Vani Visual Center, supra.
La pluralidad de efectos directos y colaterales que pro-voca el referido artículo —en las distintas dimensiones de la persona homosexual o lesbiana— refuerza aún más el daño alegado bajo amenaza de procesamiento y expone una controversia real y actual entre las partes que amerita que ejerzamos nuestra sana discreción. La sentencia declarato-ria proveería el remedio adecuado a estas personas que *412desean acceder a este Tribunal y lograr la paz social que pretende establecer este mecanismo.
Como bien afirma el Procurador General en su alegato,
... [c]uando una persona alega que está violando un estatuto penal y tiene la intención de continuar haciéndolo, el vehículo de la sentencia declaratoria debe estar disponible para litigar la validez del estatuto, especialmente cuando, aún bajo los cri-terios más estrictos que establece la jurisprudencia federal y estatal, se ha reconocido legitimación activa en circunstancias parecidas al caso que hoy nos ocupa. Comparecencia del Pro-curador General, pág. 1.
Está en manos del Tribunal abrirle o no la puerta a aquellos ciudadanos que nos suplican foro para vindicar los derechos protegidos bajo el palio de nuestra Constitución. La llave perfecta para atender esta controversia es el dere-cho de acceso a la justicia sugerido en la Conferencia Judicial, el cual no debe depender de los recursos económicos, del género, de la edad, de la raza, de la capacidad mental o física, o de otras consideraciones. La doctrina de justiciabi-lidad, como mecanismo jurídico para dirimir la capacidad del Tribunal de entender en un asunto, debe ser reflejo central de ese enfoque.
Este caso nos dio la oportunidad de poner en vigor esa propuesta y permitir el acceso a unos demandantes para que expongan sus agravios y obtengan “el remedio judicial” que somos capaces de otorgar, independientemente de nuestras creencias personales sobre la conducta de los peticionarios. Hoy hemos rehusado ejercer nuestro deber de proteger a una minoría de las opresiones de la mayoría, que la margina por el sólo hecho de tener una orientación sexual distinta. (12)
Claramente, a la luz de lo resuelto en el caso de autos, el *413acceso a la justicia depende entonces de otras consideracio-nes respecto a los peticionarios, las cuales la Opinión per curiam no explica. No obstante, “al buen entendedor, con pocas palabras basta”. Por ende, respetuosamente disentimos.

(1) Mensaje de Clausura del Juez Presidente Señor Andréu García en ocasión de la Vigésima Segunda Conferencia Judicial de 3 de mayo de 2002. Véase In re Conferencia Judicial, 156 D.P.R. 680 (2002).


(2) L.M. Villaronga, Derecho Constitucional, 62 Rev. Jur. U.P.R. 683, 684 (1993). Véase, además, RW. Kahn, Interpretation and Authority in State Constitutionalism, 106 Harv. L. Rev. 1147 (1993).


(3) El Art. V, Sec. 1 de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1999, pág. 393, establece que “[e]l Poder Judicial de Puerto Rico se ejercerá por un Tribunal Supremo, y por aquellos otros tribunales que se establezcan por ley”. Su See. 2 dispone que “los tribunales de Puerto Rico constituirán un sistema judicial unificado en lo concerniente a jurisdicción, funcionamiento y administración”. Id. Además, su See. 4 establece, en lo pertinente, que “[n]inguna ley se declara inconstitucional a no ser por una mayoría del número total de los jueces de que esté compuesto el tribunal de acuerdo con esta Constitución o con la ley”. íd., pág. 394. Nótese que no existe en ninguna de dichas secciones la exigencia de caso o controversia que existe en la Constitución federal.


(4) Contrario a la visión de la Constitución federal, la nuestra propone un enfo-que de derechos positivos. El Estado es responsable afirmativamente de su consecución. Véase De Shaney v. Winnebago Cty. Soc. Servs. Dept., 489 U.S. 189 (1989). Ejemplo de ello es la cuidadosa atención que presta nuestra Constitución a los derechos económicos y sociales. Se reconoce una amplia y diversa gama de dere-chos en el sector laboral. Art. II, Secs. 15-18, Const. E.L.A., L.P.R.A., Tomo 1. Se reconoce el derecho a la educación. Const. E.L.A., supra, Sec. 5. Se declara la política ineludible del Estado para la conservación de los recursos naturales. Véanse: Const. E.L.A., supra, Art. VI, Sec. 19; Mun. de Loíza v. Sucns. Suárez et al., 154 D.P.R. 333 (2001). Más importante aún, la Sec. 19 de la Carta de Derechos exige la interpreta-ción liberal de los derechos del ser humano, mientras señala que la lista de derechos que contiene no supone la exclusión de otros derechos pertenecientes al pueblo en una democracia. Véase J.J. Álvarez González, La Protección de los Derechos Humanos en Puerto Rico, 57 Rev. Jur. U.P.R. 133 (1988).


(5) Es preciso indicar que no sólo las jurisdicciones estatales de Estados Unidos han liberalizado sus doctrinas de legitimación activa, sino que países de entronque civilista y de common law también han flexibilizado las suyas (Italia, Brasil, Ho-landa, Gran Bretaña, Australia, Filipinas, entre otros). Véanse: M. Handley, Why *396Crocodiles, Elephants, and American Citizens Should Prefer Foreign Courts: A Comparative Analysis of Standing to Sue, 21 Rev. Litig. 97, 120 (2002); F. Carpi, V. Colesanti y M. Taruffo, Commentario Breve al Codice di Procedura Civile, Roma, Ed. CEDAM, 1984, 149-49; J. Owens, Comparative Law and Standing to Sue: A Petition for Redress for the Environment, 7 Envtl. Law. 321, 356 (2001).


(6) En vez de denegar la acción legitimada de los peticionarios, el Tribunal debió reconocer que el discrimen por razón de orientación sexual existe en todas las estra-tas de nuestro país y debió ordenar un estudio sobre sus efectos limitativos en el acceso a la justicia, tal como lo hizo en el autoestudio histórico del discrimen por razón de género que se hizo en 1995. Véase El discrimen por razón de género en los tribunales, Comisión Judicial Especial para Investigar el Discrimen por Razón de Género en los Tribunales de Puerto Rico, agosto de 1995.


(7) Cabe señalar que en Europa, la Corte Europea de Derechos Humanos ha extendido el derecho a tener relaciones homosexuales privadas y consensúales a todas las naciones miembros del Consejo Europeo, con la notable excepción de Rumania. J.D. Wilets, International Human Rights Law and Sexual Orientation, 18 Hastings Int’l & Comp. L. Rev. 1, 64 — 65 (1994). Casi todos los otros países europeos han legalizado tales relaciones, con la excepción de Albania y de algunos de los países que formaban parte de la antigua Unión Soviética y la antigua Yugoslavia. íd. En las Americas, los únicos países que criminalizan estas relaciones son las Bahamas, Chile, Ecuador, Jamaica, Nicaragua, Trinidad y Tobago, y Estados Unidos. íd.


(8) El Tribunal Supremo de Kentucky, al declarar inconstitucional el artículo de sodomía bajo la Constitución estatal, expresó que
.. [ujnder our system of dual sovereignty, it is our responsibility to interpret and apply our state constitution independently. We are not bound by decisions of the United States Supreme Court when deciding whether a state statute impermissibly infringes upon individual rights guaranteed in the State Constitution so long as state constitutional protection does not fall below the federal floor, meaning the minimum guarantee of individual rights under the United States Constitution as interpreted by the United States Supreme Court.” Com. v. Wasson, 842 S.W.2d 487, 492 (1992).


(9) Véase, además, C. Leslie, Standing in the uiay of Equality: How States use Standing Doctrine to Insulate Sodomy Laws From Constitutional Attack, 2001 Wis. L. Rev. 29 (2001).


(10) Véanse, además: J. Berkan, Mano Dura — Oficial Police Department Bias Takes a Hit, 69 Rev. Jur. U.RR. 1267 (2000); M.I. Delannoy De Jesús, Sin licencia para amar: prohibición de adopción a personas y parejas homosexuales y lesbianas en Puerto Rico, 69 Rev. Jur. U.P.R. 1281 (2000).


(11) La Regla 59.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que:
“El Tribunal de Primera Instancia tendrá autoridad para declarar derechos, estados y otras relaciones jurídicas aunque se inste o pueda instarse otro remedio. No se estimará motivo suficiente para atacar un procedimiento o acción el que se solicite una resolución o sentencia declaratoria. La declaración podrá ser en su forma y efectos, afirmativa o negativa, y tendrá la eficacia y vigor de las sentencias o resoluciones definitivas. El tribunal podrá ordenar una vista rápida de un pleito de sentencia declaratoria, dándole preferencia en el calendario.”


(12) Contrario a las expresiones de la opinión del Tribunal en su último acápite, nuestra opinión disidente no pretende resolver la constitucionalidad del Art. 103 del Código Penal, supra, en esta etapa de los procedimientos; simplemente propone que la controversia se resuelva en sus méritos en los foros inferiores por entender que el reclamo de los peticionarios es justiciable.